DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 12/14/2021 has been entered and fully considered by the examiner.
claims 19 and 20 have been added. claims 1-20 are currently pending in the application with claims 1 and 8 being independent claims, and claims 9 - 16 being withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (U.S. Pub. No. 2017/0065253) hereinafter “Li”.
Regarding claim 1, Shimizu discloses an ultrasound probe [probe 100; see [0016] and FIG. 1A of Li] comprising: 
a piezoelectric material [transducer layer 230 comprising piezoelectric material; see[0018] of Li] in which piezoelectric elements to transmit and receive ultrasound [see [0018] of Li] are one- dimensionally arrayed [see FIG. 7; 1D horizontal array]; and 
5At least one acoustic matching layer [plurality of matching layers 224] arranged on a subject side of the piezoelectric material [see FIG. 2; the matching layers 224A-C is on the side closest to a subject to be imaged], 
wherein the piezoelectric material includes a plurality of first grooves [ first kerfs 342; see [0023] of Li], and at least a second groove [second kerfs 344; see [0023] of Li] formed between the plurality of first grooves [see Fig. 3], the piezoelectric material is divided by at least either the first grooves or the second groove [piezo layer 230 is divided by the first grooves 342; see FIG. 3], and either each of the first grooves or the second groove is a void, or the first grooves and the second groove 10are respectively filled with fillers having different hardness.[the kerfs are filled with a filler 348; see [0025] discloses that the first and second kerfs could have different filler materials (i.e. it is inherent that different materials will have different hardness)]  
Regarding claim 2, Li further disclose that the acoustic matching layer includes a division layer divided by at least either the first grooves or the second groove.[see FIG. 3; the matching layers 2224A-C are divide by both grooves]
Regarding claim 4, Li further discloses that the division layer is an uppermost layer of the acoustic matching layer [ all the layers are divided by both grooves, therefore all of them are the division layer ]
Regarding claim 6, Li further discloses a backing material arranged on a rear surface 25side of the piezoelectric material, wherein the backing material includes at least either the first grooves or the second groove [backing layer 240; see [0019] and FIG. 3].  
Regarding claim 17, Li discloses an ultrasound diagnostic apparatus [see abstract of Li] comprising the ultrasound probe according to claim 1.[see rejection of claim 1 above]
 	Regarding claim 19, Li discloses that both the first grooves and the second grooves divide the piezoelectric layer.[see FIG. 3 of Li]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (U.S. Pub. No. 2017/0065253) hereinafter “Li” in view of Tsuzuki (U.S. Pub. No. 2013/0226006) hereinafter “Tsuzuki”.
Regarding claims 3 and 5, Li discloses all the limitations of claim 2 above [see rejection of claim 2]                Li does not discloses that the piezoelectric material is divided by only either the first grooves or the second groove
	Tsuzuki, directed towards an ultrasound transducer probe with grooves in the piezo layer [see abstract of Tsuzuki] discloses further discloses that the piezoelectric material is divided by only either the first grooves or the second groove. [ see FIG. 8 of Suzuki; only grooves 8 are in the piezo layer.]
	it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the piezo layer and make it such that only either the first grooves or the second grooves divide it according to the teachings of Tsuzuki in order for the piezo layer to provide less trenches in the piezo material.
Regarding claim 8, Li discloses an ultrasound probe [probe 100; see [0016] and FIG. 1A of Li] comprising: 
a piezoelectric material [transducer layer 230 comprising piezoelectric material; see[0018] of Li] in which piezoelectric elements to transmit and receive ultrasound [see [0018] of Li] are one- dimensionally arrayed [see FIG. 7; 1D horizontal array]; and
5At least one acoustic matching layer [plurality of matching layers 224] arranged on a subject side of the piezoelectric material [see FIG. 2; the matching layers 224A-C is on the side closest to a subject to be imaged], 
wherein the piezoelectric material includes a plurality of first grooves [ first kerfs 342; see [0023] of Li], and at least a second groove [second kerfs 344; see [0023] of Li] formed between the plurality of first grooves [see Fig. 3], 
Li does not disclose that the acoustic matching layer includes a division layer divided by only either the first grooves or the second groove
Tsuzuki further discoes that the acoustic matching layer includes a division layer divided by only either the first grooves or the second groove [see FIG. 8; the matching layer 5 is only divided by one type of groove]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the acoustic matching layer and include a division layer divided by only either the first grooves or the second groove according to the teachings of Tsuzuki in order to provide less trenches in the matching layer.
Regarding claim 18, an ultrasound diagnostic apparatus [see abstract of Li] comprising the ultrasound probe according to claim 8.  [see rejection of claim 8 above]
Regarding claim 20, Li further discloses that either each of the first grooves or second groove is a void or a filler in the first grooves has a different hardness than a filler in the second groove. .[the kerfs are filled with a filler 348; see [0025] discloses that the first and second kerfs could have different filler materials (i.e. it is inherent that different materials will have different hardness)]  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (U.S. Pub. No. 2017/0065253) hereinafter “Li” in view of Fukase et al. (U.S. Publication No. 2014/0132114) hereinafter “Fukase”.
Regarding claim 7, Shimizu discloses that the grooves are filled with an insulating filler [see column 5, lines 58-60]
Shimizu does not discloses that the filler includes a resin selected from a group including an epoxy resin, a silicone resin, and a urethane resin.  
Fukase, directed towards an ultrasound probe with grooves in the substrate [see abstract of Fukase] discloses that the filler includes a resin selected from a group including an epoxy resin, a silicone resin and a urethane resin [see [0052] of Fukase]
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the filling material of the grooves of Shimizu further and use a resin selected from a group including epoxy resin, a silicone resin and a urethane resin according to the teachings of Fukase in order to provide better insulation for the grooves.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/14/2021, with respect to the rejection(s) of claim(s) 1 and 8 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li et al (U.S. Pub. No. 2017/0065253) hereinafter “Li” and Tsuzuki (U.S. Pub. No. 2013/0226006) hereinafter “Tsuzuki”.
As a result, the finality of the current Office Action has been withdrawn.
.				Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793